DETAILED ACTION
In view of the appeal brief filed on 5/23/2022, PROSECUTION IS HEREBY REOPENED. New grounds for rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:                                                                                                                                                                                                       /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's claim set filed 10/6/2021 remains under consideration. Claims 1-3, 5-7, and 14-21 are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	

Election/Restrictions
Applicant’s election of Group I, drawn to a method of treating tissue, in the reply filed on 4/12/2018 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation wherein the solvent is a mixed solution “wherein proportions by volume of 2,2'-thiodiethanol, glycerol, and a nonionic organoiodine compound aqueous solution having an iodine content of 40% are 10 to 50%, 1 to 20%, and 10 to 70%, respectively”. It is unclear if the recited percentages and ranges (1) apply to only one of the recited components, or (2) if they refer to multiple of the recited components. It is further unlcear of the recited percentages and ranges (1) refer to the iodine content, or (2) if they refer to the amount of any specific compound(s). As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required.  
Claim 3 is indefinite for the same reasons as claim 2. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Genina et al (2010, Expert Rev. Med. Devices, 7(6): 825–842) in view of Appleton et al (2009, J. of Microscopy, 234: 196–204; of record in IDS filed 7/28/2015), and Saito et al (2012, The British Journal of Radiology, 85: e973–e978; reference U), and as evidenced by Selleck Chemicals (Iopamidol Catalog No.S4532; reference V). 
Regarding claim 1, Genina teaches methods of making tissues more transparent be immersing tissue in aqueous tissue clearing solutions (see page 825). Regarding claims 1, Genina teaches tissue clearing solution may comprise various combinations of ingredients including combinations of sugars, glycerol, diatrizoate (an ionic organoiodine compound), and other known clearing agents in a suitable aqueous solution (see col. 1 pages 826 and 829). Regarding claim 6, Genina provides an example wherein the refractive index of the tissue clearing solution is 1.46 (see col. 1 page 829). Regarding claim 7, Genina teaches these clearing solutions can be used for various tissue types including brain tissue, and for tissue depths of up to 1.5 mm (see page 829). Regarding claims 1 and 17-21, Genina teaches tissues can be fixed prior to imaging protocols and that they can be fluorescently labeled and can be observed using a multiphoton microscope, confocal microscope, and fluorescent microscope (see pages 829, 831-832).
	Genina does not teach combining 2,2’-thiodiethanol with glycerol or a nonionic organoiodine compound (claims 1 and 14). Genina is silent as to the nonionic organoiodine compound with an iodine content of 40% in solution prior to being mixed with the other tissue clearing ingredients. Genina does not teach using multiphoton microscopy to observe a fluorescently labeled cleared tissue (claims 1 and 17-21).
Regarding claim 1, Appleton teaches methods of visualization of thick paraformaldehyde fixed tissue samples (see page 196 and 198). Regarding claim 1, Appleton teaches visualization of thick tissue samples can be optimized by selecting appropriate clearing agents, such as 2,2’-thiodiethanol (TDE) and glycerol, and accounting for the refractive index (see page 196 and Table 1).
Regarding claims 1 and 14, Saito teaches using the non-ionic iodinated contrast agent Iopamiron® at concentrations of 60 and 150 mg per ml as a means to differentiate between grey and white matter on fixed mouse brain tissue specimens (see abstract and page e974). Regarding claim 1, Saito teaches the ex vivo soaking of the fixed brains in this non-ionic iodinated contrast agent resulted in clearer signal differences between the grey matter, and the white matter and the ventricular spaces (see abstract and page e975). Regarding claims 1 and 14, Selleck Chemicals is cited solely as evidence that Iopamiron® is inherently iopamidol having the chemical formula C17H22I3N3O8, and therefore inherently has an iodine content greater than 40%. 
It would have been obvious to combine Genina with Appleton to include TDE with glycerol and/or organoiodine compound in Genina’s tissue clearing composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including TDE with glycerol and/or organoiodine compound in Genina’s tissue clearing composition because Appleton teaches that TDE is a suitable clearing agent. The skilled artisan would have been motivated to include TDE with the glycerol and/or organoiodine compound in Genina’s tissue clearing composition because Appleton teaches visualization of thick tissue samples can be optimized by selecting appropriate clearing agents, such as 2,2’-thiodiethanol (TDE) and glycerol.
It would have been obvious to further combine Genina and Appleton with Saito to use a non-ionic organoiodine compound, such as iopamidol, in place of Genina’s ionic organoiodine compound. A person of ordinary skill in the art would have had a reasonable expectation of success in using Saito’s non-ionic organoiodine compound, such as iopamidol, in place of Genina’s ionic organoiodine compound because both are taught to be in the same category of chemicals and both are useful for visualizing fixed tissues. The skilled artisan would have been motivated to use Saito’s non-ionic organoiodine compound, such as iopamidol, in place of Genina’s ionic organoiodine compound because Saito teaches that this this non-ionic iodinated contrast agent resulted in clearer signal differences between the grey matter, and the white matter and the ventricular spaces of fixed tissue.
It would have been obvious to use Genina’s teaching of using multiphoton microscopy to observe a fluorescently labeled cleared tissue. A person of ordinary skill in the art would have had a reasonable expectation of success in using multiphoton microscopy to observe a fluorescently labeled cleared tissue because Genina teaches that the clearing method is compatible with fluorescent labelling and is compatible with multiphoton microscopy. The skilled artisan would have been motivated to use multiphoton microscopy to observe a fluorescently labeled cleared tissue because Genina teaches tissues can be fixed prior to imaging protocols and that they can be fluorescently labeled and can be observed using a multiphoton microscope. 
The selection of the order of labeling the tissue being either before or after the immersion step is obvious because Genina specifically teaches that fluorescent labeling can be used with the cleared sample.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Genina in view of Appleton, Saito, and Selleck Chemicals as applied to claims 1, 6-7, 14 and 17-21 above, and further in view of Staudt et al (2007, Microscopy Research and Techniques, 70: 1-9; of record in IDS filed 7/28/2015).
The teachings of Genina in view of Appleton, Saito, and Selleck Chemicals are discussed and relied upon above.
Additionally, regarding claim 2, Genina provides an example wherein the amount of glycerol used is 6.5% (see col. 2 on page 827). Regarding claims 2-3, Appleton teaches visualization of thick tissue samples can be optimized by selecting appropriate clearing agents, such as 2,2’-thiodiethanol (TDE) and glycerol, and accounting for the refractive index (see page 196 and Table 1).
Genina in view of Appleton and Saito does not teach the amounts of each of 2,2’-thiodiethanol with glycerol or a nonionic organoiodine compound in the solution.
Regarding claims 2-3, Staudt teaches the refractive index of tissue treatment compounds can be controlled by varying the concentration of said compounds (see col. 1 on page 2), and Staudt provides examples of using 10, 20, 30, 40, 50, 60, 70, 80, and 90 percent 2,2’-thiodiethanol (TDE) to obtain refractive indexes of about 1.36 to about 1.5 (see Figure 3).
It would have been obvious to combine Genina in view of Appleton and Saito with Staudt to control the concentrations of TDE with glycerol and/or organoiodine compound in Genina’s tissue clearing composition. A person of ordinary skill in the art would have had a reasonable expectation of success in controlling the concentrations TDE with glycerol and/or organoiodine compound in Genina’s tissue clearing composition because Staudt teaches the refractive index of tissue treatment compounds can be controlled by varying the concentration of said compounds. The skilled artisan would have been motivated to control the concentrations TDE with the glycerol and/or organoiodine compound in Genina’s tissue clearing composition because Staudt teaches the addition of different amounts of TDE can be used to adjust the refractive index of the solution, and Appleton highlights the importance of optimizing the refractive index.
The selection of the amount of different clearing agents to include in the tissue clearing solution would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that different amounts of clearing agents can be used to optimize the refractive index of the solution. Furthermore, the cited references provide specific examples wherein the amount of glycerol is 6.5%, and using other clearing agents at levels between 10% and 90%. A holding of obviousness over the cited claims is therefore clearly required.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Genina in view of Appleton, Saito, and Selleck Chemicals as applied to claims 1, 6-7, 14 and 17-21 above, and further in view of Carter et al (U.S. PGPUB 2012/0114563).
	The teachings of Genina in view of  Appleton, Saito, and Selleck Chemicals are discussed and relied upon above. As stated above, Genina teaches including sugars in the tissue clearing solution.
Genina does not teach the solvent comprises sucrose (claim 5).
Regarding claim 5, Carter teaches that sucrose is a suitable biocompatible carrier to include in imaging solutions, in which the imaging agents can be suspended or dissolved (see paragraph [0141]).
It would have been obvious to combine Genina with Carter to include sucrose in Genina’s tissue clearing composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including sucrose in Genina’s tissue clearing composition because Genina teaches including sugars in the tissue clearing solution and Carter teaches sucrose is a sugar that can be added to solutions. The skilled artisan would have been motivated to include sucrose in Genina’s tissue clearing composition because Carter teaches that sucrose is a suitable biocompatible carrier to include in imaging solutions, in which the imaging agents can be suspended or dissolved.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Genina in view of Appleton, Saito, and Selleck Chemicals as applied to claims 1, 6-7, 14 and 17-21 above, and further in view of Dooley (2000, Drugs, 59(5):1169-86; reference W).
The teachings of Genina in view of Appleton, Saito, and Selleck Chemicals are discussed and relied upon above. 
Genina does not teach using the non-ionic iodinated contrast agent iomeprol (claim 15).
Regarding claim 15, Dooley teaches iomeprol is a nonionic iodinated contrast medium, that unlike older ionic agents, iomeprol has low chemotoxicity, osmolality and viscosity and higher water solubility (see page 1170). Regarding claim 15, Dooley teaches compared with other nonionic contrast media, the osmolality and viscosity are lower and the water solubility is higher with iomeprol (see page 1170).
It would have been obvious to combine Genina in view of Saito with Dooley to use iomeprol as the iodinated contrast agent. A person of ordinary skill in the art would have had a reasonable expectation of success in using iomeprol as the iodinated contrast agent because Saito establishes the usefulness of non-ionic iodinated contrast agents, and Dooley teaches iomeprol is a nonionic iodinated contrast. The skilled artisan would have been motivated to use iomeprol as the iodinated contrast agent in Genina’s method because Dooley teaches the osmolality and viscosity are lower and the water solubility is higher with iomeprol as compared to both other ionic and non-ionic iodinated contrast agents.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Genina in view of Appleton, Saito, and Selleck Chemicals as applied to claims 1-3, 6-7, 14 and 17-21 above, and further in view of Kiernan (2000, Microscopy Today 00-1 pp. 8-12).
The teachings of Genina in view of Appleton, Saito, and Selleck Chemicals are discussed and relied upon above. 
Genina does not teach the tissue is fixed with formalin (claim 16).
Regarding claim 16, Kiernan teaches formalin and paraformaldehyde are commonly used tissue fixatives (see abstract). Regarding claim 16, Kiernan teaches formalin contains about 10% methanol which is beneficial because it slows down the polymerization that leads eventually to precipitation of paraformaldehyde (see second page).
It would have been obvious to combine Genina with Kiernan to include formalin as the tissue fixative. A person of ordinary skill in the art would have had a reasonable expectation of success in including formalin as the tissue fixative in Genina’s method because Genina teaches tissues can be fixed and Kiernan establishes that formalin is a common tissue fixative. The skilled artisan would have been motivated to include formalin as the tissue fixative in Genina’s method because Kiernan teaches formalin is advantageous over other fixatives such as paraformaldehyde.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
Applicant alleges that because the previously cited Hirano reference is concerned with minimizing damage caused to cells by ionic organoiodine, that Hirano does not provide motivation for using a nonionic organoiodine in the context of applicant’s method which uses fixed tissue. Applicant also provides arguments that the previously cited Hirano reference is both non-analogous and irrelevant since the claimed method uses a fixed tissue wherein the cells are dead, and because Hirano does not teach rendering tissue transparent for visualization with a microscope as claimed. Applicant concludes that there is no motivation to use a non-ionic organoiodine compound in Genina’s method.
As an initial matter, applicant should note that the new rejections no longer rely on the Hirano reference. Unlike the Hirano reference, the newly cited Saito teaches using a non-ionic iodinated contrast agent as a means to differentiate between grey and white matter on fixed mouse brain tissue specimens.  Saito further teaches the ex vivo soaking of the fixed brains in this non-ionic iodinated contrast agent resulted in clearer signal differences between the grey matter, and the white matter and the ventricular spaces. Therefore for the reasons stated above, Saito provides both teaching and motivation for using a non-ionic organoiodine compound in Genina’s method of visualizing fixed tissue, and specifically Genina’a brain tissue, since Saito exemplifies the benefits of using such a compound. The newly cited Dooley also provides further motivation for using the nonionic iodinated compound iomeprol over ionic compounds since Dooley teaches that unlike older ionic agents, iomeprol has low chemotoxicity, osmolality and viscosity and higher water solubility. Therefore applicant’s arguments are not persuasive over the new references and new grounds for rejection.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653